DETAILED ACTION
This action is in response to the Applicant Response filed 15 August 2022 for application 16/258,116 filed 25 January 2019.
Claims 1-20 are currently amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claim, are persuasive. However, in light of the amendments to the claims, new objections have arisen.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection of claim 2 have been fully considered but are not persuasive. While the specification recites similar language to claim 2 (Specification, ¶0042), the specification states that the stop condition “may comprise” the four options. However, claim 2 requires all four options and as noted in the previous Office Action (dated 05/13/2022), there are several outcome where all four options cannot occur together. Because no amendment was made to correct the claim language, the rejection is maintained. Further, in light of the amendments to the claims, additional 35 U.S.C. 112(b) rejections have arisen.

Applicant’s arguments regarding the 35 U.S.C. 101 rejections of claims 8-20 have been fully considered and are partially not persuasive and partially moot. First applicant’s arguments with respect to claims 8 and 17 regarding mathematical concepts and organizing human activity are moot because they do not apply to the current rejection. With respect to applicant’s arguments regarding mental processes, Examiner respectfully disagrees. Applicant argues that the limitation “classifying an unlabeled event by a trained machine learning model using the decision tree, the classifying indicating whether the event is associated with a fraudulent transaction, wherein the trained machine learning model was trained by a first party without using private features shared from a different party” is not practically performed in the mind, specifically arguing that the claim as a whole provides a specific improvement in a prior system by enabling the training of a machine learning mode. However, as noted below the limitation as drafted can be performed in the human mind. Classification is simply just identifying data categorization. The remainder of the limitation just provides additional elements which do not amount to significantly more. The trained machine learning model is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). While the limitation does explain how the model was trained, the claim language does not provide any training, it simply provides a pre-existing trained model. Therefore, because there is not training of the model in the claim language, there is not improvement to the additional element. Therefore, the 35 U.S.C 101 rejections of claims 8-20 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 102 rejections of claims 8, 10, 17 and 35 U.S.C. 103 rejections of claims 1-2, 4-7, 9, 11-16, 18-20 have been fully considered and are partially not persuasive and partially moot.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
With respect to claim 1, applicant argues that the cited references do not teach the limitations of claim 1 as amended. Examiner respectfully disagrees. While applicant asserts that the section 4.2 of Wan does not teach the amended limitations, applicant does not provide any evidence demonstrating the assertion. Further, as discussed in more detail below, the new amendments to claim 1  has created several 35 U.S.C. 112(a) and 35 U.S.C. 112(b) issues; and, as interpreted by Examiner, Wan teaches the limitations of claim 1. Wan teaches iterations of training steps to train models of multiple parties until a stop condition is reached using training data vertically partitioned across a plurality of parties (Wan, section 4.2). Wan teaches that the training first trains a first party model to generate a first party score on a first iteration without using a second party score, wherein the first party score is passed to a second party (Wan, section 4.2). Wan then teaches training a second party model to generate a second party score using the first party score, wherein the second party score is passed back to the first party (Wan, section 4.2). Wan finally teaches outputting the trained models upon reaching a stop condition (Wan, section 4.2). Therefore, Wan does, in fact, teach the limitations of claim 1 as interpreted by Examiner. Applicant’s remaining arguments regarding claim 1 are moot because the rejection of claim 1 does not rely on any other references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
With respect to claim 8 (and similarly claim 17), applicant argues that the cited references do not teach the limitations of claim 8 as amended. Specifically, applicant argues that the references do not teach “conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree, wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties.” Examiner respectfully disagrees. Wang teaches that once the selected party selects a partitioning for a given node of the tree, the party sends the partitioning to the other parties (Wang, Construction of Secure Data Tree). Further, while not specifically addressed by applicant, Wei teaches the well-known process of using a biased coin selection process to select a given object from a plurality of objects performing a sequential task. Therefore, Wang in view if Wei does, in fact, teach conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree, wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties. Applicant’s remaining arguments regarding claim 8 are moot because the rejection of claim 8 does not rely on any other references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Therefore, claims 1 is rejected under 35 U.S.C. 103 as unpatentable over Wan. Additionally, claims 8, 17 are rejected under 35 U.S.C. 103 as unpatentable over Wang in view of Wei. Moreover, the rejections of claims 1, 8, 17 apply to all dependent claims which are dependent on claims 1, 8, 17, including claims 2, 4 which are unpatentable over Wan; claims 5-6 which are unpatentable over Wan in view of Yu; claim 7 which is unpatentable over Wan in view of Kikkinos; claim 10 which is unpatentable over Wang in view of Wei; claims 9, 11, 18 which are unpatentable over Wan in view of Wei and further in view of Vaidya; and claims 12-16, 19-20 which are unpatentable over Wang in view of Wei, further in view of Vaidya and further in view of Polamuri.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 6, produces for each event, corresponding should read “produces for each event corresponding” [comma removed]
Claim 1, lines 9-10, for at least some of the training records with a second party should read “for at least some of the training records, with a second party” [comma added]
Claim 1, line 12, at least one features that isare not shared should read “at least one feature that is not shared”
Claim 1, line 15, about the event should read “about the respective event”
Claim 1, line 15, for the event should read “for the respective event”
Claim 1, lines 21-22, of the event should read “of the respective event”
Claim 3, line 4, of each particular event should read “of the respective particular event”
Claim 5, line 2, using the one or more should read “using the at least one of the one or more”
Claim 5, line 10, the unlabeled event; and should read “the unlabeled event;” [“and” removed]
Claim 8, line 16,  receiving from the party a division should read “receiving, from the party, a division” [commas added]
Claim 9, line 2, having one of the parties generate should read “having the party generate”
Claim 9, line 4, selecting one of the parties should read “selecting a party”
Claim 10, line 2, having one of the parties generate should read “having the party generate”
Claim 17, line 18,  receiving from the party a division should read “receiving, from the party, a division” [commas added]
Claims 2-7, 9-16, 18-20 are objected to due to their dependence, either directly or indirectly, on claims 1, 3, 5, 8-10, 17
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites training, by a first party, a first model that produces for each event … a first party score … and second party scores. This limitation is not supported by the original description and constitutes new matter to the original description. The claim recites “second party scores, generated previously by the second party …” and “wherein the second party scores are not available in a first iteration of training the first model.” Moreover, the specification disclosed second party scores being generated by a second party model (¶0039, Fig. 1), but does not provide support for second-party scored being produced by a first party model. Therefore, there is no support in the original description for the inclusion of the current amendment to claim 1, and claim 1 fails to comply with the written description requirement.
Claims 8, 17 recite wherein each step of the set of steps includes using a biased coin to choose the particular party from the plurality of parties. This limitation is not supported by the original description and constitutes new matter to the original description. While the specification discloses using a biased coin to select the party to perform the steps (¶0080), there is no support for using a biased coin to select a party for each step. Therefore, there is no support in the original description for the inclusion of the current amendment to claims 8, 17, and claims 8, 17 fail to comply with the written description requirement.

Claims 2-7, 9-16, 18-20 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 1, 8, 17. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites limitations which fail to particularly point out and distinctly claim the subject matter as follows:
line 8 recites a first party score related to a classification of each event. However, since the training step refers to an individual event, the reference to “each event” does not have proper antecedent basis. It is suggested that the above referenced limitation be amended to recite “a first party score related to a classification of the respective event
lines 8-9 recites wherein at least one feature from a set of features for each event is not shared, for at least some of the training records with a second party. However, since the training step refers to an individual event corresponding to an individual training record, the references to “each event” and “some of the training records” do not have proper antecedent basis. It is suggested that the above referenced limitation be amended to recite “wherein at least one feature from a set of features for the respective event is not shared, for the corresponding training record, with a second party.” 
Lines 6-11 recite training, by a first party, a first model that produces for each event … second party scores. However, it is unclear, in light of the specification and previous claim set (dated 01/25/2019) if the second party scores are produced by the first model or are inputs to the first party model. 
Examiner’s Note: For the purposes of examination, it will be interpreted that second party scores are inputs to a first party model, not produced by the first party model.
lines 12-13 recites for at least some of the training records. However, since the training step refers to an individual event corresponding to an individual training record, the reference to “some of the training records” does not have proper antecedent basis. It is suggested that the above referenced limitation be amended to recite “for the respective training record.” 
line 14 recites wherein the training record corresponding to each event. However, since the training step refers to an individual event, the reference to “each event” does not have proper antecedent basis. It is suggested that the above referenced limitation be amended to recite “wherein the training record corresponding to the respective event.” 
line 18 recites the set of steps for training the model while failing to provide proper antecedent basis for “the model.” It is suggested that “the model” be amended to recite “the first model.” 
line 21 recites from the set of training records while failing to provide proper antecedent basis for “the set of training records.” It is suggested that “the set of training records” be amended to recite “a set of training records.” 
Clarification or correction is required.

Claim 2 recites four training stop conditions combined with an “and.” However, there are several outcomes where it would be impossible to reach all four together. Therefore, it is unclear whether the stop condition comprises all of the options but not all options are required to be reached to stop training or if only one condition is required (and the “and” should be an “or”). Clarification or correction is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that the ”and” is an “or” and the stop condition only requires one of the four options.  

Claim 3 recites the training of the second model. However, it is unclear to which model the limitation is referring. Claim 1, from which claim 3 depends clams that the second model is trained by the second party. However the claim language of claim 3 implies that the model in the above limitation is trained by the first party. Therefore, it appears that the limitation should refer to the third model as recited previously in the limitation. Clarification or correction is required.
Examiner’s note: For the purposes of examination, Examiner will interpret the limitation to recite “the training of the third model.”
Claim 8 recites wherein each step of the set of steps includes using a bias coin to choose a particular party from the plurality of parties. However, it is unclear whether each step uses a biased coin to select which party performs the step or if a biased coin is used to select a party to perform all of the steps. The specification provides support that the biased coin is used to select the party to perform the steps (¶0080) which contradicts what the claim language recited. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that the biased coin selection is used to select the party that performs all of the steps for a given decision node.

Claim 9 recites selecting one of the parties at random to generate the decision node. However, claim 8, from which the claim depends recited that “each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties” to perform the step. It is unclear whether the parties are selected using a biased coin or selected at random. Clarification or correction is required.
Examiner’s note: As noted above, it is interpreted that a biased coin is used to select the party which performs all of the step of creating a decision node. In light of this interpretation, and the language of claim 8, it will be interpreted that this language does not exist and the biased coin, not random selection, is used to select the party to create the decision node.

Claim 10 recites selecting, based at least in part upon the divisions received from the two or more parties, one of the parties and its division for that decision node. However, claim 8, from which the claim depends recited that “each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties” to perform the step. It is unclear whether the parties are selected using a biased coin or based on the decision of the parties. Clarification or correction is required.
Examiner’s note: As noted above, it is interpreted that a biased coin is used to select the party which performs all of the step of creating a decision node. In light of this interpretation, and the language of claim 8, it will be interpreted that this language does not exist and the biased coin, not each party’s decision, is used to select the party to create the decision node.

Claim 17 recites wherein each step of the set of steps includes using a bias coin to choose a particular party from the plurality of parties. However, it is unclear whether each step uses a biased coin to select which party performs the step or if a biased coin is used to select a party to perform all of the steps. The specification provides support that the biased coin is used to select the party to perform the steps (¶0080) which contradicts what the claim language recited. Clarification or correction is required.
Examiner’s Note: For the purposes of examination, it will be interpreted that the biased coin selection is used to select the party that performs all of the steps for a given decision node.

Claims 2-7, 9-16, 18-20 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claims 1-3, 8-10, 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-20 are rejected under 35 U.S.C. 101, because the claims are directed to an abstract idea, and because the claim elements, whether considered individually or in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. V. CLS Bank International et al., 573 US 208 (2014).

Regarding claim 8, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of responsive to a stop condition having not been reached, repeating a set of steps ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing the steps below, which can be performed in the mind, multiple times. As part of this mental process, the claim limitations provide additional information regarding the data and its division across multiple entities. This merely provides descriptive information about the data.
The limitation of having a party of the plurality of parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses generating a simple partition rule of the data based on attribute values.
The limitation of receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party and does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses partitioning the data by identifier based on the rule generated previously without providing attribute information.
The limitation of conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree …, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "conveying" in the context of this claim encompasses providing to other entities the partitions by identifier.
The limitation of wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses selecting a parting using a weighted selection.
The limitation of responsive to the decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses, upon completion of repeating steps, provide the decision tree for use.
The limitation of classifying an unlabeled event by a trained machine learning model using the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses identifying a class of data. As part of this mental process, the claim limitations provide additional information regarding the data, including the classes and training data. This merely provides descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – computer-implemented. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – decision tree, trained machine learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of computer-implemented, a decision tree and a trained machine learning model amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 9, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of selecting one of the parties at random to generate the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses choosing an entity to generate a partitioning rule.
The limitation of requesting the selected party to generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the chosen entity develop the rule using the entity’s private attributes.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 10, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of requesting two or more parties to each generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having multiple entities develop a partitioning rule using their private attributes.
The limitation of receiving from each party of the two or more parties a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses having each requested entity partition the data by identifier based on their previously generated rule without providing attribute information.
The limitation of selecting, based at least in part upon the divisions received from the two or more parties, one of the parties and its division for that decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses choosing which partitioning rule to use.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 11, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of responsive to a determination to generate another decision tree, repeating the steps of Claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind.
The limitation of responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "forming" in the context of this claim encompasses combining the multiple decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – random forest. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a random forest amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 12, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of selecting a decision tree from a random forest of decision trees, in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses selecting one of the decision trees from the previously developed random forest.
The limitation of for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the entity compare attributes of the data to its previously generated partitioning rule.
The limitation of obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining which child node to move to based on the partitioning rule of the current node.
The limitation of responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses moving to the selected child node and repeating the above steps.
The limitation of responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. As part of the abstract idea, the claim provides additional information regarding the data used to perform the steps. This merely provides descriptive information about the data.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 13, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of correlating the final value to a label for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correlating" in the context of this claim encompasses assigning a class to the data based on the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 14, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of repeating steps [a]-[e] one or more additional times in which a different decision tree is selected each time and a final value is obtained for each decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind using different decision trees from the random forest.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 15, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of using the final values obtained from the selected decision trees to obtain a random forest final output value predicted for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses determining the class of the data based on the multiple determined results from the different trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 16, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method.
The limitation of wherein each selected decision tree's final value is a label and the random forest final output value is a label obtained using a voting mechanism applied using the selected decision trees' final values, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses selecting the random forest output based on the results of individual decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 17, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 17 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of responsive to a stop condition having not been reached, repeating a set of steps ..., as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing the steps below, which can be performed in the mind, multiple times. As part of this mental process, the claim limitations provide additional information regarding the data and its division across multiple entities. This merely provides descriptive information about the data.
The limitation of having a party of the plurality of parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "generate" in the context of this claim encompasses generating a simple partition rule of the data based on attribute values.
The limitation of receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party and does not state the feature or features used to form the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "receiving" in the context of this claim encompasses partitioning the data by identifier based on the rule generated previously without providing attribute information.
The limitation of conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree …, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "conveying" in the context of this claim encompasses providing to other entities the partitions by identifier.
The limitation of wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "using" in the context of this claim encompasses selecting a parting using a weighted selection.
The limitation of responsive to the decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "outputting" in the context of this claim encompasses, upon completion of repeating steps, provide the decision tree for use.
The limitation of classifying an unlabeled event by a trained machine learning model using the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "classifying" in the context of this claim encompasses identifying a class of data. As part of this mental process, the claim limitations provide additional information regarding the data, including the classes and training data. This merely provides descriptive information about the data.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – one or more processors, memory storing instructions. These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of executing instructions on the computers) such that it amounts to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)). Additionally, the claim recites additional element(s) – decision tree, trained machine learning model. These additional elements are recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of one or more processors, a memory storing instructions, a decision tree and a trained machine learning model amount to no more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(b)(I)) and indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Mere instructions to apply an exception using generic computer instructions and a field of use or technological environment in which to apply the judicial exception do not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 18, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 18 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of responsive to a determination to generate another decision tree, repeating the steps of Claim 8, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "repeating" in the context of this claim encompasses performing again steps which can be performed in the human mind.
The limitation of responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "forming" in the context of this claim encompasses combining the multiple decision trees.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. In particular, the claim recites additional element(s) – random forest. This additional element is recited at a high-level of generality such that it amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and, therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of a random forest amounts to no more than indicating a field of use or technological environment in which to apply the judicial exception (MPEP 2106.05(h)). A field of use or technological environment in which to apply the judicial exception does not provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 19, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 19 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of selecting a decision tree from a random forest of decision trees, in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "selecting" in the context of this claim encompasses selecting one of the decision trees from the previously developed random forest.
The limitation of for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "requesting" in the context of this claim encompasses having the entity compare attributes of the data to its previously generated partitioning rule.
The limitation of obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining which child node to move to based on the partitioning rule of the current node.
The limitation of responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b], as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "setting" in the context of this claim encompasses moving to the selected child node and repeating the above steps.
The limitation of responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "obtaining" in the context of this claim encompasses determining the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea. As part of the abstract idea, the claim provides additional information regarding the data used to perform the steps. This merely provides descriptive information about the data.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.

Regarding claim 20, the claim is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 20 is directed to a system with a processor, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system.
The limitation of correlating the final value to a label for the event, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of the limitation of the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, "correlating" in the context of this claim encompasses assigning a class to the data based on the class of the leaf node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: With respect to the abstract idea, the judicial exception is not integrated into a practical application. The claim does not recite any additional elements which integrate the abstract idea into a practical application and, therefore, does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the claim does not recite any additional elements which provide an inventive concept, and, therefore, the claim is not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (Privacy-Preservation for Gradient Descent Methods, hereinafter referred to as “Wan”).

Regarding claim 1 (Currently Amended), Wan teaches a computer-implemented method (Wan, Categories and Subject Descriptors section  - teaches database applications; Wan, sections 1, 3 – teach using machine learning to implement the discussed methods [The use of databases and machine learning would make it obvious to a person having ordinary skill in the art that the methods taught by Wan were computer implemented.]), the method comprising: 
responsive to a training stop condition having not been reached (Wan, section 4.2 – teaches iterating through training set until a termination condition is reached), repeating a set of steps, the set of steps corresponding to a particular iteration for training a set of models (Wang, section 4.2 – teaches iterations of training steps to train models of multiple parties), the set of steps comprising: 
training, by a first party, a first model (Wan, section 4.2 – teaches training a model for each party, including a first party) that produces for each event, corresponding to a training record:
a first-party score related to a label classification of each event (Wan, section 4.2 – teaches a first party generating a value, αi; Wan, section 4.3 – teaches a first party generating a value, v1; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from first party to second party includes values αi created without second party score available and v1 created with second party score available]), wherein at least one feature from a set of features for each event is not shared, for at least some of the training records with a second party (Wan, section 4.2 – teaches the each parties has some of the elements [features] for each record but no party has all of the elements for each record), and 
second-party scores, generated previously by the second party (Wan, section 4.2 – teaches a second party generating a value, βi; Wan, sections 4.2-4.3 – teaches using first party score value αi to generate second party score value v2 for each training record [event]; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from second party to first party includes values βi created without first party score available and v2 created with first party score available]) using at least a set of second-party features comprising at least one features that isare not shared, for at least some of the training records, with the first party (Wan, section 4.2 – teaches the each parties has some of the elements [features] for each record but no party has all of the elements for each record), 
wherein the training record corresponding to each event comprises an event identifier, a label about the event, and the set of features for the event (Wan, section 4.1 – teaches a training set containing a plurality of records [event] where each record has an index [identifier], a plurality of elements [set of features for the event] and a target value associated with the record [label about the event]) and wherein the second-party scores are not available in a first iteration of training the first model (Wan, section 4.2 – teaches a first party generating a value, αi; Wan, section 4.3 – teaches a first party generating a value, v1; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from first party to second party includes values αi created without second party score available and v1 created with second party score available]), 
the first iteration corresponds to an initial round of performing the set of steps for training the model (Wan, section 4.2 – teaches iterating through training set beginning at a firs training record to train the models); 
communicating first-party scores to the second party (Wan, sections 4.2-4.3 – teaches sending first party score, αi and v1 values, to second party), for use by the second party to train a second model (Wan, section 4.2 – teaches training a model for each party, including a second party) to produce, for each event corresponding to a training record from the set of training records, a second-party score related to a label classification of the event (Wan, section 4.2 – teaches a second party generating a value, βi; Wan, sections 4.2-4.3 – teaches using first party score value αi to generate second party score value v2 for each training record [event]; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from second party to first party includes values βi created without first party score available and v2 created with first party score available]), wherein the first-party scores are not determined using the second-party scores in the first iteration of performing the set of steps for training the model (Wan, section 4.2 – teaches a first party generating a value, αi; Wan, section 4.3 – teaches a first party generating a value, v1; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from first party to second party includes values αi created without second party score available and v1 created with second party score available]); and 
receiving, by the first party, second-party scores from the second party (Wan, sections 4.2-4.3 – teaches sending second party score, βi and v2 values, to first party); and 
responsive to the training stop condition having been reached, outputting one or more trained models (Wan, section 4.2 – teaches terminating the training protocol upon reaching a stop condition to produce a trained model for each party).

Regarding claim 2 (Currently Amended), Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches wherein the training stop condition comprises:
a number of iterations have been reached (Wan, section 3.2 – teaches iterating through each sample to update/refine parameters);
a sufficient prediction quality level tested on a test data set having been achieved (Wan, section 3.1 – teaches terminating when error is satisfactorily low);
having reached a model's ability to improve (Wan, section 3.1 – teaches terminate when global minimum error point is reached); and
a prediction error between iterations is less than a threshold (Wan, 4.2 – teaches termination when error stays with a reasonable range or does not change after many iterations).

Regarding claim 3 (Currently Amended), Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches
training, by the first party, a third model (Wan, section 4.2 – teaches iteratively training a model for each party, including a first party where the second iteration would represent the third model) that produces for each particular event, corresponding to a particular training record, a particular first-party score related to a particular label classification of each particular event, the training of the second model using at least a particular set of training records and the second-party scores (Wan, section 4.2 – teaches a first party generating a value, αi; Wan, section 4.3 – teaches a first party generating a value, v1; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from first party to second party includes values αi created without second party score available and v1 created with second party score available]; see also Wan, section 4.2 – teaches the each parties has some of the elements [features] for each record but no party has all of the elements for each record);
communicating particular first-party scores to the second party (Wan, sections 4.2-4.3 – teaches sending first party score, αi and v1 values, to second party), for use by the second party to train a fourth model (Wan, section 4.2 – teaches training a model for each party, including a second party where the second iteration would represent the fourth model) to produce, for each particular event corresponding to a respective training record from the particular set of training records, a particular second-party score related to a particular label classification of the particular event (Wan, section 4.2 – teaches a second party generating a value, βi; Wan, sections 4.2-4.3 – teaches using first party score value αi to generate second party score value v2 for each training record [event]; see also Wan, Fig. 1 Steps 2(a)-2(b) [The score from second party to first party includes values βi created without first party score available and v2 created with first party score available]); and 
receiving, by the first party, particular second-party scores from the second party (Wan, sections 4.2-4.3 – teaches sending second party score, βi and v2 values, to first party).

Regarding claim 4 (Currently Amended), Wan teaches all of the limitations of the method of claim 1 as noted above. Wan further teaches predicting a label for an unlabeled event using at least one of the one or more trained models (Wan, section 4.2 – teaches predicting a value for an unlabeled event, for example, predicting humidity level seven days in the future).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Yu et al. (Privacy Preserving SVM Classification on Vertically Partitioned Data, hereinafter referred to as “Yu”).

Regarding claim 5 (Currently Amended), Wan teaches all of the limitations of the method of claim 4 as noted above. However, Wan does not explicitly teach wherein predicting a label for the unlabeled event using the one or more trained models comprises: responsive to a prediction stop condition having not been reached, repeating steps comprising: given associated event data associated with the unlabeled event, using a trained first-party model, at least some of the associated event data, and a second-party score of a prior iteration, if such exists and is available, to generate a first-party score; communicating the first-party score to the second party, in which the second party uses the first-party score to produce for the unlabeled event a second-party score related to a label classification of the unlabeled event; and receiving the second-party score; and responsive to the prediction stop condition having been reached, outputting the label for the unlabeled event.
Yu teaches wherein predicting a label for the unlabeled event using the one or more trained models (Yu, section 3.2 – teaches wanting to generate a result using private values for a given record) comprises: 
responsive to a prediction stop condition having not been reached (Yu, section 3.2 – teaches iterating through the models until a result is determined [stop condition]), repeating steps comprising: 
given associated event data associated with the unlabeled event, using a trained first-party model, at least some of the associated event data, and a second-party score of a prior iteration, if such exists and is available, to generate a first-party score (Yu, section 3.2 – teaches a first party developing a first party score using the local event data and its model [Because this is the first step, no second party score is used because no second party score exists]); 
communicating the first-party score to the second party, in which the second party uses the first-party score to produce for the unlabeled event a second-party score related to a label classification of the unlabeled event (Yu, section 3.2 – teaches, upon receiving the first party score, the second party uses its model and the first party score to generate a second party score based on its local event data); and 
receiving the second-party score (Yu, section 3.2 – teaches sending the second party score back to the first party); and 
responsive to the prediction stop condition having been reached, outputting the label for the unlabeled event (Yu, section 3.2 – teaches that when the score passing returns to the first party [stop condition], the first party determines the actual results).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wan with the teachings of Yu in order to efficiently and securely classify data in the field of privacy-preserving classification on vertically partitioned data (Yu, Abstract – “Classical data mining algorithms implicitly assume complete access to all data, either in centralized or federated form. However, privacy and security concerns often prevent sharing of data, thus derailing data mining projects. Recently, there has been growing focus on finding solutions to this problem. Several algorithms have been proposed that do distributed knowledge discovery, while providing guarantees on the non-disclosure of data. Classification is an important data mining problem applicable in many diverse domains. The goal of classification is to build a model which can predict an attribute (binary attribute in this work) based on the rest of attributes. We propose an efficient and secure privacy preserving algorithm for support vector machine (SVM) classification over vertically partitioned data.”).
Regarding claim 6 (Currently Amended), Wan teaches all of the limitations of the method of claim 5 as noted above. Yu further teaches wherein the second party produces the second-party score for the unlabeled event (Yu, section 3.2 – teaches generating a second part score for the event) by performing the steps comprising: 
using a trained second-party model, at least some of the associated event data of the unlabeled event, and the first-party score of a prior iteration to generate the second-party score (Yu, section 3.2 – teaches generating the second party score using its private data associated with the event, the second party model and the first party score from the previous iteration of determining a score from the first party model).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wan and Yu in order to generate a second party score using its private data and the first party score in order to efficiently, securely and properly classify the event (Yu, Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wan in view of Kokkinos et al. (Breaking Ties of Plurality Voting in Ensembles of Distributed Neural Network Classifiers Using Soft Max Accumulations, hereinafter referred to as “Kokkinos”).

Regarding claim 7 (Currently Amended), Wan teaches all of the limitations of the method of claim 4 as noted above. However, Wan does not explicitly teach comparing the label predicted for the unlabeled event with a label predicted by the second party to determine whether the labels matches.
Kokkinos teaches comparing the label predicted for the unlabeled event with a label predicted by the second party to determine whether the labels matches (Kokkinos, section 3 – teaches comparing predictions [from unlabeled event] from a plurality of distributed models and performing majority voting [comparing whether labels match] to determine a final classification; see also Kokkinos, section 2 – teaches each classifier trained on local data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wan with the teachings of Kokkinos  in order to generate a single final classification while benefitting from the accuracy and robustness of distributed ensembles  in the field of distributed classification models trained on local data (Kokkinos, section 1 – “Ensembles of neural network classifiers ... are very popular tools in pattern recognition. Ensembles methods ... are well known for their high accuracy and robustness since the combined predictions of several classifiers outperforms their individual predictions. In addition to the generalization performance, for which they are preferred, ensemble methods are usually the only choice available for other reasons like: (i) reduction of computational complexity by partitioning the data set into several smaller sub-sets, training different estimators on these sub-sets, and combining their predictions, (ii) modularity, by building modular systems that work on different input spaces, (iii) distributed learning from physically distributed data repositories as well as Peer-to-Peer systems where gathering large volumes of data to a single location is unfeasible, (iv) their native parallelism and data scaling via the divide-and-conquer approach. Distributed data collections can usually lay either in physically distributed database systems, in which case a small number of locations hold large volumes of data, or in Peer-to-Peer systems, where a large number of locations have typically small volumes of data. In any case the individual neural network classifiers are independently constructed in parallel, based on their local training data. After this training phase is finished, the classification predictions are combined via several schemes ... in which the most popular one is majority voting ... or its most frequently used version the plurality voting combining scheme. In plurality voting ... a classification of an unlabeled instance is performed according to the class that obtains the highest number of votes (most of the votes). The strict version of (majority) voting needs the agreement of more than half of the participants to reach a decision, although this scheme can work for binary class problems only. Thus in reality, to cover the multi-class problems, the commonly used voting process is plurality voting, which selects the candidate class that receives the most votes. That is why usually one do not distinguish between plurality voting and majority voting, and the term 'majority voting' is used even if the underlining criterion is plurality voting...”).

Claims 8, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Classification Spanning Private Databases, hereinafter referred to as “Wang”) in view of Wei, L.J. (The Adaptive Biased Coin Design for Sequential Experiments, hereinafter referred to as “Wei”).

Regarding claim 8 (Currently Amended), Wang teaches a computer-implemented method (Wang, Empirical Evaluations section – teaches implementing the method on computers), the method comprising: 
given a correlated set of records (Wang, Problem Statement section – teaches a set of records correlated between multiple tables at multiple sites), in which each record corresponds to an event and comprises an identifier and a label about the event (Wang, Problem Statement section – teaches vertically partitioned data where each row in the plurality of tables is a correlated index [identifier] and each row has a class [label]), and 
given, for each party from a plurality of parties (Wang, Problem Statement section – teaches a plurality of parties, where each party has a table of data) generating a decision node for a decision tree (Wang, Secure Decision Tree section – teaches the parties create a tree where the parties determine individual nodes separately), a unique set of features for each record from the correlated set of records (Wang, Problem Statement section – teaches that each table has private attributes associated with each given record unique to the table, i.e., party) and in which the identifier and the label about the event are known to each party generating a decision node for the decision tree (Wang, Problem Statement section – teaches the index [identifier] of the record is correlated across all tables and the class column [label] is known to all sites), 
at least one or more of the features of each party's unique set of features are not shared with another party generating a decision node for the decision tree (Wang, Problem Statement section – teaches that the attributes of each record known to each party are not known to the other parties), 
responsive to a stop condition having not been reached, repeating a set of steps (Wang, Construction of Secure Data Tree section – teaches repeating the steps to complete the decision tree [meaning no stop condition reached]) comprising: 
having a party of the plurality of parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table); 
receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party and does not state the feature or features used to form the decision node (Wang, Construction of Secure Data Tree section – teaches identifying the partitions of records by index [identifier] that are divided into each of the leaf nodes created by the split decision without providing any information regarding the attribute values); and 
conveying the division of the at least some of the correlated set of records to each party generating a decision node for the decision tree (Wang, Construction of Secure Data Tree section – teaches providing the partitioning to the other tables/sites such that the correlated records can be similarly partitioned) …; 
determining that a decision tree has been completed based on determining that the stop condition has been reached, the stop condition corresponding to when a final leaf node has been reached (Wang, Representation of SDT section – teaches following split criteria along a root-to-leaf path; Wang, Construction of Secure Decision Trees section – teaches recursively splitting the nodes based attributes [Therefore, recursively splitting nodes in order to follow root-to-leaf paths means that the tree has to be constructed until completion which is interpreted as the final leaf having been reached.]); 
responsive to the decision tree having been completed, outputting the decision tree in which each decision node of the decision tree is associated with the party that made the decision node (Wang, Secure Decision Tree section – teaches using a decision tree for classification [outputting the decision tree] where each decision node is associated with the party that made the node and is the only party that knows the split decision); and 
classifying an unlabeled event by a trained machine learning model using the decision tree (Wang, Using SDT section – teaches classifying a new data item using the tree [The tree is interpreted as the trained machine learning model]), the classifying indicating whether the event is associated with a fraudulent transaction (Wang, Introduction section – discusses using decision trees as classifiers for spam filtering, fraud detection, medical diagnosis, text categorization, etc.), wherein the trained machine learning model was trained by a first party without using private features shared from a different party (Wang, Problem Statement section – teaches that each table has private attributes associated with each given record unique to the table, i.e., party; Wang, Construction of Secure Data Tree section – teaches identifying the partitions of records by index [identifier] that are divided into each of the leaf nodes created by the split decision without providing any information regarding the attribute values [Because the claim refers to a decision tree, “train” is interpreted to mean building the decision tree. Further, the built tree is considered the training machine learning model using the decision tree. As noted above, the party data is kept private and several parties, including a first party, “trained” (i.e., built) the decision tree machine learning model without using private attributed from the other parties]).
However, Wang does not explicitly teach wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties.
Wei teaches wherein each step of the set of steps includes using a biased coin to choose a particular party from the plurality of parties (Wei, section 1 – teaches using a biased coin selection process to select one of a plurality of options [parties] in a sequential task [While, Wei focuses on treatment group selection, the process shows a well-known biased coin selection process for selecting one of multiple options, e.g., parties, for a sequential task, e.g., sequentially selecting which party will determine to split of a decision node]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang with the teachings of Wei in order to maintain balance while retaining randomization in the field of party selection for decision tree construction (Wei, section 1 – “In comparing two treatments A and B, eligible subjects come to the experiment sequentially and must be treated at once. A statistical design problem is how to assign subjects to different treatment groups. One usually considers assignment rules which compromise between complete randomization and perfect balance to reduce experimental bias and to increase the precision of inference about treatment difference. Efron (1971) introduced the biased coin design, BCD(η), which can be described in the following manner. Suppose that each time an eligible subject arrives, one calculates D = (no. of subjects previously assigned to A) - (no. of subjects previously assigned to B). Then the following rule is used: if D = 0, assign this subject to either treatment with probability ½; if D < 0, assign this subject to treatment A with probability η; if D > 0, assign this subject to treatment B with probability η. A value of r η is used so that η ≥ ½.  The BCD(η) indeed forces the experiment to be balanced and also retains some randomization.”).

Regarding claim 10 (Currently Amended), Wang in view of Wei teaches all of the limitations of the method of claim 8 as noted above. Wang further teaches wherein having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table) and receiving from the party a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node (Wang, Construction of Secure Data Tree section – teaches identifying the partitions of records by index [identifier] that are divided into each of the leaf nodes created by the split decision without providing any information regarding the attribute values) comprises: 
requesting two or more parties to each generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Decision Tree section – teaches each entity is requested to generate a partitioning rule based on its data tables and private attributes); 
receiving from each party of the two or more parties a division of the at least some of the correlated set of records, identified using the identifiers, that is divided according to the decision node generated by the party but does not state the feature or features used to form the decision node (Wang, Construction of Secure Decision Tree section – teaches the system receives the partitioning rule and data partitions from each entity); and 
selecting, based at least in part upon the divisions received from the two or more parties, one of the parties and its division for that decision node (Wang, Construction of Secure Decision Tree section – teaches selecting the winning entity whose partitioning rule will be applied to the current node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Wei for the same reasons as disclosed in claim 8 above.

Regarding claim 17 (Currently Amended), it is the system embodiment of claim 8 with similar limitations to claim 8 and is rejected using the same reasoning found in claim 8. Wang further teaches
one or more processors (Wang, Empirical Evaluations section – teaches processor memory and operating instructions); and
memory storing instructions which, when executed by the one or more processors, causes operations to be performed (Wang, Empirical Evaluations section – teaches processor memory and operating instructions) …
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang and Wei for the same reasons as disclosed in claim 8 above.

Claims 9, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wei and further in view of Vaidya et al. (A Random Decision Tree Framework for Privacy-Preserving Data Mining, hereinafter referred to as “Vaidya”).

Regarding claim 9, Wang in view of Wei teaches all of the limitations of the method of claim 8 as noted above. Wang further teaches wherein having one of the parties generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches that one party generates a split decision [decision node] for a node based on the attributes of that party’s table) comprises: 
selecting one of the parties ... to generate the decision node (Wang, Construction of Secure Data Tree section – teaches selecting the entity to provide the partitioning rule and partitioned data identifiers); and 
requesting the selected party to generate a decision node of the decision tree based upon at least some of the correlated set of records and at least some of the party's unique set of features (Wang, Construction of Secure Data Tree section – teaches selecting the entity to provide the partitioning rule and partitioned data identifiers based on its private attributed without providing its attributes to other entities).
While Wang in view of Wei teaches selecting a party to generate the decision node, Wang in view of Wei does not explicitly teach selecting a party randomly.
Vaidya teaches selecting one of the parties at random to generate the decision node (Vaidya, Algorithm 4, step 2 – teaches randomly selecting an entity to generate the decision node).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Wei with the teachings of Vaidya in order to enable general and efficient privacy preserving knowledge discovery in the field of decision tree classifiers for vertically partitioned private data (Vaidya, Abstract - “Distributed data is ubiquitous in modern information driven applications. With multiple sources of data, the natural challenge is to determine how to collaborate effectively across proprietary organizational boundaries while maximizing the utility of collected information. Since using only local data gives suboptimal utility, techniques for privacy-preserving collaborative knowledge discovery must be developed. Existing cryptography-based work for privacy-preserving data mining is still too slow to be effective for large scale data sets to face today’s big data challenge. Previous work on random decision trees (RDT) shows that it is possible to generate equivalent and accurate models with much smaller cost. We exploit the fact that RDTs can naturally fit into a parallel and fully distributed architecture, and develop protocols to implement privacy-preserving RDTs that enable general and efficient distributed privacy-preserving knowledge discovery.”).

Regarding claim 11, Wang in view of Wei teaches all of the limitations of the method of claim 8 as noted above. However, Wang in view of Wei does not explicitly teach responsive to a determination to generate another decision tree, repeating the steps of Claim 8; and responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees.
Vaidya teaches 
responsive to a determination to generate another decision tree, repeating the steps of Claim 8 (Vaidya, Algorithm 3 – teaches a loop determining to generate another tree and repeat the steps of building a decision tree); and 
responsive to a determination to not generate another decision tree, forming the decision trees as a random forest of decision trees (Vaidya, Algorithm 3 – teaches that upon completion of the loop, determining to not build another tree and forming a forest of the trees; ass also Vaidya, Algorithm 7 – teaches using the forest of trees for classification).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Wei with the teachings of Vaidya in order to enable general and efficient privacy preserving knowledge discovery in the field of decision tree classifiers for vertically partitioned private data (Vaidya, Abstract - “Distributed data is ubiquitous in modern information driven applications. With multiple sources of data, the natural challenge is to determine how to collaborate effectively across proprietary organizational boundaries while maximizing the utility of collected information. Since using only local data gives suboptimal utility, techniques for privacy-preserving collaborative knowledge discovery must be developed. Existing cryptography-based work for privacy-preserving data mining is still too slow to be effective for large scale data sets to face today’s big data challenge. Previous work on random decision trees (RDT) shows that it is possible to generate equivalent and accurate models with much smaller cost. We exploit the fact that RDTs can naturally fit into a parallel and fully distributed architecture, and develop protocols to implement privacy-preserving RDTs that enable general and efficient distributed privacy-preserving knowledge discovery.”).

Regarding claim 18 (Currently Amended), the rejection of claim 17 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Wei and further in view of Vaidya for the reasons set forth in the rejection of claim 11.

Claims 12-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wei, further in view of Vaidya and further in view of Polamuri, Saimadhu (How the Random Forest Algorithm Works in Machine Learning, hereinafter referred to “Polamuri”).

Regarding claim 12 (Currently Amended), Wang in view of Wei and further in view of Vaidya teaches all of the limitations of the method of claim 11 as noted above. Wang further teaches given event data associated with an event to be predicted by assigning a prediction label (Wang, Secure Decision Tree, Using SDT section  - teaches being given a data point to classify): 
[a] selecting a decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches selecting the generating decision tree) ..., in which a decision tree comprises a plurality of decision nodes and each decision node is associated with a party that knows a set of one or more features and a corresponding threshold value used at that decision node in the decision tree to determine which pathway should be followed in a next level of the decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches nodes of the decision tree which are associated with the entity that set the portioning rule [threshold] for the respective node where only that entity knows the attributes and partitioning rule for the given node and only that party decides which path to take); 
[b] for a current decision node of a decision tree under analysis, requesting a decision result for that decision node from the party associated with that decision node in which the party uses a feature obtained from the event data and a threshold value obtained during generation of the decision tree, wherein at least the feature is not being shared with other parties associated with decision nodes of the decision tree (Wang, Secure Decision Tree, Using SDT section  - teaches for any given decision node, generating resulting path from only the entity which set partitioning rule [threshold] for that node using private unshared attributes of the training data and not sharing the feature of the data item with any other entity); 
[c] obtaining the decision result, which indicates which pathway should be followed in a next level of the decision tree to a next node (Wang, Secure Decision Tree, Using SDT section  - teaches only the entity associated with a given node knows the partitioning rule for the given node and only that party decides which path to take); 
[d] responsive to the next node in the decision tree being a decision node, setting the next node as the current decision node and returning to step [b] (Wang, Secure Decision Tree, Using SDT section  - teaches traversing the tree and repeating the steps for determining the path until a leaf node is reached); and 
[e] responsive to the next node in the decision tree being a leaf node, obtaining a final value for the decision tree for this event (Wang, Secure Decision Tree, Using SDT section  - teaches traversing the tree until a leaf node is reached and the label for that leaf node is provided).
While Wang in view of Wei and further in view of Vaidya teaches traversing a decision tree to generate a label result for the tree, Wang in view of Wei and further in view of Vaidya does not explicitly teach selecting a tree from a forest of trees.
Polamuri teaches [a] selecting a decision tree from a random forest of decision trees (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the given data to select each tree and traverse each tree to generate a result for each tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Wang in view of Wei and further in view of Vaidya with the teachings of Polamuri in order to improve accuracy in the field of classification using decision trees (Polamuri, What is a Random Forest Algorithm? section – “In general, the more trees in the forest the more robust the forest looks like. In the same way in the random forest classifier, the higher the number of trees in the forest gives the high the accuracy results.”).

Regarding claim 13 (Currently Amended), Wang in view of Wei, further in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 12 as noted above. Wang further teaches correlating the final value to a label for the event (Wang, Secure Decision Tree – teaches using the decision tree until a leaf node is reached wherein the class label recorded at the leaf node is applied as a label to the event).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Wei, Vaidya and Polamuri for the same reasons as disclosed in claim 12 above.
Regarding claim 14 (Currently Amended), Wang in view of Wei, further in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 12 as noted above. Polamuri further teaches repeating steps [a]-[e] one or more additional times in which a different decision tree is selected each time and a final value is obtained for each decision tree (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the given data to select each tree and traverse each tree [repeat steps for each tree] to generate a result for each tree).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Wei, Vaidya and Polamuri in order to repeat tree traversal for different trees in the forest because traversing more trees improves accuracy (Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 15 (Currently Amended), Wang in view of Wei, further in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 14 as noted above. Polamuri further teaches using the final values obtained from the selected decision trees to obtain a random forest final output value predicted for the event (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the votes [final value] from each of the trees to generate the random forest output using majority voting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Wei, Vaidya and Polamuri in order to generate final output using combined results from individual trees in the forest because traversing more trees improves accuracy (Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 16 (Currently Amended), Wang in view of Wei, further in view of Vaidya and further in view of Polamuri teaches all of the limitations of the method of claim 15 as noted above. Polamuri further teaches wherein each selected decision tree's final value is a label and the random forest final output value is a label obtained using a voting mechanism applied using the selected decision trees' final values (Polamuri, pp. 9-10, Random Forest Prediction Pseudocode – teaches using the votes [final value] from each of the trees to generate the random forest output using majority voting).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Wang, Wei, Vaidya and Polamuri in order to generate final output by voting mechanism for combined results from individual trees in the forest because traversing more trees improves accuracy (Polamuri, What is a Random Forest Algorithm? section).

Regarding claim 19 (Currently Amended), the rejection of claim 18 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Wei, further in view of Vaidya and further in view of Polamuri for the reasons set forth in the rejection of claim 12.

Regarding claim 20 (Currently Amended), the rejection of claim 19 is incorporated herein. Further, the limitations in this claim are taught by Wang in view of Wei, further in view of Vaidya and further in view of Polamuri for the reasons set forth in the rejection of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125